   4:20-cv-03033-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 1 of 5 - Page ID # 29



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ROBERT LEROY APPLEY,

                    Petitioner,                             4:20CV3033

      vs.
                                                MEMORANDUM AND ORDER
MICHELLE WILHELM,

                    Respondent.


       This matter is before the court on preliminary review of Pet it ioner Robert
Leroy Appley’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant
to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner asserts the following
claim: Petitioner’s sentence violates due process because the sentencing judge
failed to consider his “age, education, experience, mentality, and criminal history.”
(See Filing No. 1 at CM/ECF pp. 5, 15.)

       The court determines that this claim, when liberally construed, is potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of this claim or any defen ses t o
it or whether there are procedural bars that will prevent Petitioner from obt aining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus pet ition (filing n o. 1), t he
court preliminarily determines that Petitioner’s claims, as they are set fort h in t his
Memorandum and Order, are potentially cognizable in federal court.
  4:20-cv-03033-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 2 of 5 - Page ID # 30



       2.    By July 10, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of t h e cou rt is
directed to set a pro se case management deadline in this case using the following
text: July 10, 2020: deadline for Respondent to file state court records in su pport
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accom panied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be su pported by an y
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separat e filin g en titled:
                   “Designation of State Court Records in Support of Mot ion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief m u st be
                   served on Petitioner except that Respondent is only requ ired t o
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion an d brief. In t he
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Su ch m otion m ust set
                   forth the documents requested and the reasons t he documents
                   are relevant to the cognizable claims.

             D.    No later than 30 days following the filing of the motion for
                   summary judgment, Petitioner must file and serve a brief in
                                         2
  4:20-cv-03033-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 3 of 5 - Page ID # 31



                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In t h e event t hat
                  Respondent elects not to file a reply brief, sh e sh ou ld in form
                  the court by filing a notice stating that she will n ot file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days aft er t h e den ial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures m ust
be followed by Respondent and Petitioner:

            A.    By July 10, 2020, Respondent must file all state cou rt records
                  that are relevant to the cognizable claims. See, e.g., Ru le 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state cou rt records are
                  filed, Respondent must file an answer. The answer must be
                                         3
4:20-cv-03033-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 4 of 5 - Page ID # 32



               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, bu t n ot limited t o, t he
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exh aust
               state remedies, a procedural bar, non-retroactivity, a st atute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed wit h t he
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of t h e design ated
               record that are cited in Respondent’s answer an d brief. In t he
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Su ch m otion m ust set
               forth the documents requested and the reasons t he documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed t o do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In t h e event t hat
               Respondent elects not to file a reply brief, sh e sh ou ld in form
               the court by filing a notice stating that she will n ot file a reply
                                      4
  4:20-cv-03033-RGK-PRSE Doc # 6 Filed: 05/26/20 Page 5 of 5 - Page ID # 33



                   brief and that the merits of the petition are therefore fully
                   submitted for decision.

            F.     The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   August 10, 2020: check for Respondent’s answer and separate
                   brief.

       5.    No discovery shall be undertaken without leave of the court. See Ru le
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 26th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
